ATTORNlEY      GENERAL
                                              August   7, 1973



            The Honorable Fred Galindo                     Opinion No.   H-   80
            Criminal District Attorney
            Cameron County                                 Re:    Whether Commissioners
            Brownsville,  Texas 78520                             Court or County Tax
                                                                  Assessor    and Collector
                                                                  may employ experts to
                                                                  re-evaluate   all property
            Dear Mr.     Galindo:                                 in county.

                    You have requested the opinion of this office on two questions.     The
            first is whether the Commissioners       Court of Cameron County has the
            authority to contract with a private evaluation expert for the purpose of
            re-evaluating   all property in Cameron County for ultimate consideration
            by the County Tax Assessor      and Collector  and the County Board of Equal-
            ization.   A similar question was presented to the Texas Supreme Court in
            Pritchard & Abbott v. McKenna,        350 S.W.2d 333 (Tex. 1961)) involving
            the authority of the Commissioners       Court of Galveston County.   A.lthough
            no express constitutional    or statutory authority for’the contract was found,
            the Court said, “We think that authority is implied from the powers that
            have been expressly    granted to and the duties imposed upon this body by
            law. ‘I Although the Court in Pritchard & Abbott was satisfied that the
            power of contract for private assessment       services   was implied in the
            powers and duties of the Commissioners        Courts, the Legislature   amend-
            ed Article   7212, V. T. C. S., in 1963 to expressly    provide that:

                          “The Commissioners      Court of any county may
                          employ an individual,   firm,  or corporation
                          deemed to have special skill and experience
                          to compile taxation data for its use while sit-
                          ting as a Board of Equalizationand    to provide
                          for the payment of the compensation     for such
                          professional  services  out of the proper fund
                          or funds of the county. ‘I Acts 1963, 58th Leg.,
                          p. 1256, Ch. 481, !j 1.




                                                p.   362
The Honorable      Fred     Galindo,   page 2       (H-80)




       In our opinion there is no longer any doubt that the question     you
present should be answered affirmatively.     See A.ttorney General      Opinions
c-267   (1964), M-986  (1971).

       The contract in Pritchard    & Abbott was uphefd against allegations
that it usurped the statutory responsibilities   of the County Tax Assessor-
Collector  and involved re-evaluation    of ordinary real estate,  a task which
appellant claimed the Assessor-Collector       and Board of Equalization  were
capable of performing    for themselves.

       The Court    said:

                    “Each of the various elected officials,    including
             the Assessor-Collector,      has the sphere that is dele-
             gated to him by law and within which the Commissioners
             Court may not interfere     or usurp.   But that is not to
              say that the functions of the Board of Equalization     and
             those of the Assessor-Collector      are so diverse that in-
             formation    may not be lawfully obtained by the Equali-
             zation Board because it may likewise be of aid to the
             Assessor    in the performance   of his duties; ” (350 S.W.
2d at 335)

                    “The matter of skill required to appraise differ-
             ent kinds of property is one of degree.     The appraisal
             function not only requires an expert in the field of oil
             and gas, but also an expert in the field of what may be
             said to be ordinary real estate values.     ‘The ordinary
             person’ is no more qualified to value real estate than
             he is to value oiland gas properties.   I’ (350 S.W. 2d
             at. 336)

       We emphasize     that such private appraisal is to be use,d by the asses-
sor and the Board of Equalization     as an aid in the performance   of their
statutory duties.   It is not to be used as a delegation of such duties nor as
a substitute for them.     Whelan v. State, 282 S.W.2d 378 (Tex. 1955);
Nelson v. Blanc0 Independent School District,       390 S.W.2d 361 (Tex. Civ.
APP. > Austin,  1965, err. ref’d.,   n.r.e.); Darby v. Borger.Independent




                                         p.   363
The Honorable    Fred   Galindo,   page 3         (H-80)




School District;      386 S.W.2d 572 (Tex. Civ. App., Amarillo,    1965, err.
ref’d. ) n. r. e.:) ; Bass v . Aransas  County Independent.Scho.ol   District,
3 8 9, $. W, .2 d. 16 5 (T,e x; Ci v”. App..,  Corpus Christi,    1965, err. ref’d.,
n.r.e.).

        Your second question is whether the Cameron County Tax Assessor-
Collector    may, in his official capacity,    contract to employ experts for the
re-evaluation    of taxable property in Cameron County when the funds for
this purpose have been appropriated        by the Commissioners    Court.  The
Constitution grants much narrower authority to Assessor-Collectors           than
to County Commissioners        Courts.   Article   5, $18, as noted above, ccmfers
jurisdiction   over all county business to the Commissioners       Court, whereas
Article 8, $14 of the Constitution provides only that each county Assessor
and Collector    of Taxes.   . . “shall perform all the duties with respect to
assessing    property for the purpose of taxation and of collecting taxes,     as
may be prescribed      by the Legislature.   ”

       The duties of the Assessor-Collector     are set out in detail in Chapter
7 of Title 122, V. T. C. S. Article 7204 is very specific in prescribing    the
manner and form of assessing      property within a county.    Similarly, Arti-
cles 7195 through 7199, V. T. C. S., require in detail other procedures that
the Assessor   must follow in making his assessments.       In our opinion none
of these express powers and duties permit the implication       that he may con-
tract independently for private appraisals    in place of or as an aid to the
discharge of assessment     responsibilities expressly  delegated to his office.
Instead, Article 7202, V. T. C. S., provides:

                    “The board of equalization   or the commissioners
             court shall, if the assessor  fails to perform the duties
             required by this chapter within a reasonable   time, em-
             ploy some other competent person to have the require-
             ments of this law carried out, and the compensation
             therefor shall be deducted from the assessor’s     pay for
             that year. ”

       Likewise, Article 7252, V. T, C. S.,          indicates that no independent
contractual power should be implied from             the Assessor’s  statutory duties.
After providing that each Assessor-Collector             of Taxes may appoint one or     ’




                                      p.    364
The Honorable    Fred    Galindo,   page 4      (H-80)




more deputies to assist him (a provision we feel is inapplicable   to a
contract employing private individuals to perform assessing    duties),
the Article states that:

                    II
                            in counties having a population of
              355,dOO’o~ more .         the Assessor    and Col-
             lector of Taxes ma; in ‘addition contract with
              special deputies having special technical train-
             ing, skill, and experience   for the purpose     of
             assisting him in obtaining information     upon which
             to base proper valuations of oil and mineral bear-
             ing lands and properties   and interests   therein,
             industrial and manufacturing    plants, and o.t her
             properties  where special technical skill and train-
             ing is required. ”

       According    to the 1970 Federal census,      Cameron County has a
population of approximately      114, 000 and would not qualify as a county
in which the Assessor-     Collector    is permitted to contract for special
deputies to assist him in his duties.        We believe the Legislature,  in
granting this power to counties of 355,000        or more,  intended to exclude
the exercise   of the same or similar power by a county Assessor-         Col-
lector in counties of lesser population.

        It is therefore  our opinion that the Commissioners       Court of Cameron
County does have the implied power to contract with private appraisal firms
or individuals for assistance     in evaluating the accuracy    of the Assessor-
Collector’s    assessments   of county property values,     but we do not believe
that our courts would go so far as to find a similar contractual         power im-
plied in the powers and duties of the Cameron County Tax Collector-Asses-
sor, and are therefore of the opinion that any such contract entered into
independently by him would be void.        However,    the county tax assessor-
collector    could take into consideration   the valuations made by experts under
contract with the Commissioners        ‘Court and his official assessments     based
on such independent expert advice would not be rendered invalid.            Federal
Royalty Co. v. State, 42 S.W.2d 670 (Tex. Civ.App.,          1931), aff. 77 S.W.
2d 1021, reh. den. , 80 S.W.2d 741 (Tex. 1934).




                                     p.   365
F




    The Honorable          Fred    Galindo,   page 5     (H-80)




                                              SUMMARY

                              The commissioners     court has authority to employ
                       outside help to aid in re-evaluating   alI property in the
                       county for taxation purposes.     The tax  assessor  does not
                       have a similar authority but is authorized to consider the
                       work of the outside experts.

                                                             Very truly yours,




                                                             Attorney   General   of Texas


    APPRCYVED:


    /       IA/




    DAVID         M.   KENbA.LL,      Chairman
    Opinion Committee




                                                 p.    366